     Case 2:17-cv-00713-JAD-NJK Document 67
                                         66 Filed 08/23/21
                                                  08/16/21 Page 1 of 3
                                                                     4



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                   ***
12   NATIONSTAR MORTGAGE LLC,                         )
                                                      )
13                                         Plaintiff, )
                                                      )     Case No. 2:17-cv-00713-JAD-NJK
14   vs.                                              )
                                                      )
15   THUNDER PROPERTIES, INC.,                        )            ECF No. 58, 66
                                                      )
16                                        Defendant. )
                                                      )
17
                                Stipulation
                                 STIPULATIONand Order ExtendingSTAY
                                                 TO EXTEND      Stay
18
            COMES NOW, Defendant, THUNDER PROPERTIES, INC. (“Thunder”), and Plaintiff,
19
     NATIONSTAR MORTGAGE LLC (“Nationstar”), by and through their undersigned counsel,
20
     and hereby stipulate and agree as follows:
21
            1.      The instant matter involves real property commonly known as 3433 Skyline
22
                    Boulevard, Reno, Nevada 89509 (“the “Property”), which is located within and
23
                    governed by a common interest community known as Skyline Villas Association,
24
                    Inc. (the “HOA”). The Property was the subject of a homeowners association lien
25
                    foreclosure sale conducted by Hampton & Hampton Collections, LLC
26
                    (“Hampton” or “HOA Trustee”), on behalf of HOA on November 12, 2013
27
                    (“HOA Foreclosure Sale”). Thunder purchased the Property at the HOA
28
                                                  Page 1 of 4                             3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 67
                                         66 Filed 08/23/21
                                                  08/16/21 Page 2 of 3
                                                                     4



 1               Foreclosure Sale. Nationstar or its predecessor possessed one or more secured

 2               interests in the Property at the time of the HOA Foreclosure Sale.

 3         2.    On June 15, 2021, the parties hereto submitted a Stipulation to Stay Litigation

 4               [ECF #64] herein based upon settlement negotiations that they expected to resolve

 5               this matter.

 6         3.    On June 18, 2021, the Court entered an Order approving the above-described

 7               Stipulation, staying this action for all purposes until August 18, 2021. [ECF #65].

 8         4.    Thunder and Nationstar have executed and partially performed a settlement

 9               agreement setting forth the terms of an amicable resolution of this matter. The

10               settlement agreement includes certain contingencies that must be met before the

11               agreement will become final and binding.

12         5.    The parties believe that the required contingencies will be met and that the matter

13               will be resolved as described in their Stipulation dated June 15, 2021, however,

14               Nationstar and associated entities require additional time in order to complete

15               certain contingencies.

16         6.    The parties continue to anticipate that they will stipulate that the HOA

17               Foreclosure Sale was not void and that Thunder acquired its ownership interest

18               subject to Nationstar’s security interests, thereby resolving this matter.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                              Page 2 of 4                                     3433 Skyline
     Case 2:17-cv-00713-JAD-NJK Document 67
                                         66 Filed 08/23/21
                                                  08/16/21 Page 3 of 3
                                                                     4



 1          7.     Based upon the foregoing, Thunder and Nationstar jointly request that this Court

 2                 extend the stay of this litigation, including any ruling based upon the supplemental

 3                 briefing that is presently before the court, for an additional period of 45 days, until

 4                 October 4, 2021.

 5          8.     This Stipulation is made in good faith and not for purpose of delay.

 6          Dated this      16th      day of August, 2021.

 7   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                 AKERMAN LLP
 8
 9
     /s/ Timothy E. Rhoda                               /s/ Melanie D. Morgan
10   TIMOTHY E. RHODA, ESQ.                            MELANIE D. MORGAN, ESQ.
     Nevada Bar No. 7878                               Nevada Bar No. 8215
11   2810 West Charleston Blvd. #75                    DONNA M. WITTIG, ESQ.
     Las Vegas, Nevada 89102                           Nevada Bar No. 11015
12   (702) 254-7775                                    1635 Village Center Cir., Suite 200
     croteaulaw@croteaulaw.com                         Las Vegas, NV 89134
13   Attorney for Defendant                            702-634-5000
     Thunder Properties, Inc.                          702-380-8572 (fax)
14                                                     melanie.morgan@akerman.com
                                                       donna.wittig@akerman.com
15                                                     Attorney for Plaintiff
                                                       Nationstar Mortgage, LLC
16
17
                                                  IT IS SO ORDERED.
18
19                                              By:
                                             ORDER
                                                          Judge, U.S. District Court
20
             Based on the parties' stipulation [ECF No. 66] and good cause appearing, IT IS
21    HEREBY ORDERED that the stay of this action Dated:is extended to October 4, 2021. IT IS
      FURTHER ORDERED that the pending supplemental motion for summary judgment [ECF
22    No. 58] is DENIED without prejudice to its reinstatement (along with all related briefing) by
      October 10, 2021, should this settlement not be completed.
23
24                                                       ________________________________
                                                         U.S. District Judge Jennifer A. Dorsey
25                                                       Dated: August 22, 2021
26
27
28
                                                Page 3 of 4                                     3433 Skyline
